Citation Nr: 1544276	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  10-00 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to January 4, 2011, and in excess of 40 percent from January 4, 2011, for service connected lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1976 to December 1976 and from August 1977 to May 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinet part, continued the 10 percent rating for the Veteran's lumbar strain.  A January 2011 rating decision increased the evaluation of his low back disability to 40 percent, effective January 4, 2011.  

Although the Veteran the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO (Travel Board Hearing), he later withdrew this request.  See April 2011 Statement.  He has not since requested another hearing.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

This claim was previously before the Board in July 2013, at which time it was remanded for further development, including specifically to obtain outstanding records of VA and private treatment and for the provision of a current VA spine examination.  That development having been completed, the claim has returned to the Board.  

The Board additionally notes that, in rating decisions dated in February 2010 and January 2011, the RO granted service connection for right and left leg radiculopathy, associated with the service-connected back disability.  See February 2010 Rating Decision (granting service connection for right leg radiculopathy and assigning an evaluation of 10 percent, effective September 23 2009); January 2011 Rating Decision (granting service connection for radiculopathy of the left leg and assigning an evaluation of 10 percent effective January 4, 2011).  A subsequent October 2013 rating decision increased the evaluation of the lower extremity radiculopathy from 10 percent to 20 percent on both the right and the left, effective October 4, 2013.  See October 2013 Rating Decision.  In October 2014, the Veteran submitted a timely notice of disagreement (NOD) with both the rating and effective date assigned the right and left lower extremity radiculopathy.  The RO has acknowledged receipt of the Veteran's NOD and is taking appropriate action in response.  See October 28, 2014 Notification Letter; September 18, 2015 Notification Letter (reflecting that "[f]or now, both appeals are pending further review.  If additional information is needed, you will receive further notification.").  Thus, remand of these claims for the issuance of a statement of the case (SOC) is not required at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999).  


FINDING OF FACT

Throughout the appellate period, the Veteran's lumbar spine disability is manifested by pain, weakness, excess fatigability, and difficulty with prolonged standing and ambulating long distances, with flexion limited at worst to 20 degrees; neither unfavorable ankylosis of the entire thoracolumbar spine, nor incapacitating episodes having a total duration of at least 6 weeks during any 12-month period, have been shown.


CONCLUSIONS OF LAW

1. The criteria for a rating of 40 percent, but no higher, for the period prior to January 4, 2011 for left knee chondromalacia patella have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5235-5243, Diagnostic Codes 5235-5243 (2015).
 
 2. The criteria for a rating in excess of 40 percent for the lumbar spine disability have not been met at any point during the pendency of this claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5235-5243, Diagnostic Codes 5235-5243 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Procedural Duties

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

A July 2008 letter provided all required notice, followed by adequate time for the Veteran to submit information and evidence before initial adjudication of this claim in December 2008.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (holding that, in a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned).  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  Moreover, the record here does not show, nor does the Veteran or his representative contend, that any notification deficiencies have resulted in prejudice. See Goodwin v. Peake, 22 Vet. App. 128 (holding that the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as the disability rating and effective date).  Thus, the duty to notify has been satisfied with respect to this claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio, 16 Vet. App. at 187; Vazquez-Flores, 24 Vet. App. at 97-103.

Concerning the duty to assist, the Veteran's lay statements and argument in support of his claims, service treatment records, VA treatment records, and private treatment records identified by him have been associated with the claims file, to the extent obtainable.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  Pursuant to the Board's July 2013 remand, the RO obtained and associated with the claims file all available records of VA treatment for his low back.  Additionally, in accordance with the remand instructions, the RO requested that the Veteran provide authorization to obtain relevant treatment records from Dr. D. J. N. in Dallas and from Dr. A. C. C. in Fort Worth.  See July 2013 Request for Information (providing copies of VA Forms 21-4142, Authorization and Consent to Release Information, for completion by the Veteran).  However, the Veteran failed to reply to this request.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not a one way street.).  The Veteran has not since identified any other records or evidence he wished to submit or have VA obtain.  Accordingly, the Board finds that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  

The Veteran was also provided multiple VA Compensation and Pension examinations to determine the ongoing severity of this condition, including specifically in November 2009, January 2011, and October 2013.  See 38 C.F.R. § 4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  The examination reports contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide the relevant findings for rating the Veteran's service connected lumbar spine disability.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  See also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  There are no significant inconsistencies or ambiguities in the examination reports, and the claimant has not challenged their adequacy or thoroughness, or the competency of the examiners.  See Sickels v. Shinseki, 643 F.3d. 1362, 1365-66 (Fed. Cir. 2011); Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009).  Furthermore, there is no evidence indicating that there has been a material change in the severity of the Veteran's lumbar spine disability since the last VA examination was performed in October 2013.  See 38 C.F.R. § 3.327(a) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  See also Veteran Letter dated September 15, 2014 (received in October 2014) (asserting that his back disability has remained consistently disabling since 2008, when he filed his claim for an increased rating).  Accordingly, further examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995). 

In light of the foregoing, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the Veteran has had a meaningful opportunity to participate in the processing of his claim, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.

II. Legal Criteria for Increased Ratings

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  


Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 C.F.R. § 3.400(o)(2) (2015).


In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2015); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, consideration is given as to whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2015).  

The provisions of § 4.40 and § 4.45 thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40).

Additionally, with any form of arthritis, painful motion is an important factor of disability.  38 C.F.R. § 4.59.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Moreover, in making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Analysis

The Veteran maintains that his service-connected lumbosacral strain is more severely disabling than reflected in the ratings currently assigned.  The RO originally granted service connection for lumbar strain in a December 1994 rating decision, assigning a noncompensable (0 percent) evaluation, effective June 1, 1994, the day following his discharge from active service.  In subsequent rating decisions, his evaluation was increased to 10 percent effective July 31, 1996, and then to 40 percent, effective January 4, 2011.  See July 1997 Rating Decision; January 2011 Rating Decision.  The Veteran filed the current increased rating claim for his lumbar spine disability in March 2008. 

Historically, the Veteran's service-connected lumbar strain was evaluated under Diagnostic Code 5295, "lumbosacral strain."  The rating schedule for evaluation of that portion of the musculoskeletal system that addresses disabilities of the spine has since been revised and is applicable to the claim for increase on appeal.  See 68 Fed. Reg. 51454-56 (Aug. 27, 2003).  Lumbosacral strain is now found under 38 C.F.R. § 4.71a (Diagnostic Code 5237) and is evaluated under the General Rating Formula for Diseases or Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, DCs 5235-5242.

Specific to disabilities of the spine, the current rating schedule provides for the evaluation of all spine disabilities under the General Rating Formula, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243).  See id.  The evaluation of intervertebral disc syndrome will be discussed below.  Under the General Rating Formula:

A 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 40 percent evaluation requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine; and 

A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.

See id.  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  This is because the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2). 

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Based on the evidence of record, the Board finds that the Veteran is entitled to an increased rating of 40 percent rating under the General Rating Formula for the period prior to January 4, 2011.  However, a rating in excess of 40 percent is not warranted at any time during the pendency of the claim.  

Specifically, as concerning the period prior to January 4, 2011, the Board acknowledges that there is no range of motion testing on VA spine examination evidencing forward flexion of the thoracolumbar spine to 30 degrees or less.  See November 2009 VA Spine Examination Report (reflecting forward flexion from 0 to 80 degrees).  However, it has been noted that the Veteran's "standing is limited to approximately eight minutes before he has to sit and rest."  See id.  See also March 2007 Correspondence (reflecting that his back disorder requires frequent periods of rest).  Moreover, on repetitive range of motion testing, the November 2009 VA examiner noted that the Veteran experienced significantly increased pain.  However, the amount of limitation of motion caused by the pain was not reported.  See November 2009 VA Spine Examination Report.  Significantly, less than 14 months later, the examining VA physician reported that the Veteran's pain limited his forward flexion to 20 degrees.  See January 2011 VA Spine Examination Report.  And the Veteran has consistently reported back symptomatology including significant pain, limited exertion, and fatigability requiring frequent periods of rest throughout the appellate period.  See, e.g., March 2007 Correspondence; November 2009 VA Spine Examination Report; January 2011 VA Examination Report.  Furthermore, the Veteran has asserted that the disabling manifestations of his low back disability have remained at approximately the same level since at least 2008.  See September 15, 2014 Letter from the Veteran (received in October 2014) (maintaining that his service-connected low back disability has been at its present level since he filed his claim for an increase in March 2008).  In this regard, as noted, the Veteran is competent to report the onset and continuity of his current symptomatology.  See Layno, 6 Vet. App. at 470 (1994).  Moreover, his statements are borne out by the evidence of record, given that his significant limitation of flexion on repetitive motion testing was noted on VA examination in November 2009 and his flexion limited by pain to 20 degrees was confirmed by the January 2011 VA examiner.  See 38 C.F.R. § 4.71a, DCs 5235-5242 (reflecting that limitation of flexion of the thoracolumbar spine to 30 degrees or less warrants the assignment of a 40 percent rating).  


Accordingly, affording the Veteran the benefit of the doubt, the Board finds that, for the period prior to January 4, 2011, the criteria for a 40 percent rating for his lumbar spine disorder under the General Rating Formula are more nearly approximated.  See 38 C.F.R. §§ 4.7, 4.40, 4.45; Mitchell, 25 Vet. App. at 42-43; DeLuca, 8 Vet. App. at 206-07.  See also 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

However, the criteria for a rating in excess of 40 percent for the Veteran's lumbar spine disability have not been met at any point during the appellate period.  See Hart, 21 Vet. App. at 509-10.  In this regard, as noted, ratings in excess of 40 percent under the General Rating Formula require the presence of unfavorable ankylosis, or the fixation of the entire thoracolumbar spine in flexion or extension.  See 38 C.F.R. § 4.71a, Note (5).  Here, there is no indication that there has been unfavorable ankylosis of the entire thoracolumbar spine.  On the contrary, he has consistently demonstrated motion of the spine, albeit limited.  See, e.g., November 2009 VA Examination Report (diagnosing lumbar spine degenerative disc disease and reporting range of motion including forward flexion to 80 degrees, extension to 20 degrees, and full lateral flexion and rotation to both the left and the right); January 2011 VA Examination Report (diagnosing lumbosacral disc disease at L4-L5 and L5-S1, bilateral foraminal stenosis at L4-L5, and annular teat at L5-S1; and reporting range of motion including 20 degrees of forward flexion, 20 degrees of extension, 20 degrees of right and left lateral flexion, and full lateral rotation to both the right and left); October 2013 VA Examination Report (diagnosing L4-L5 herniated disc and chronic low back pain, and reporting range of motion including 55 degrees of forward flexion, 15 degrees of extension, and full lateral flexion and rotation to both the left and the right).  

The Board has considered the Veteran's credible complaints of severe pain with decreased mobility, weakness, fatigability, and additional functional limitations that result in an inability to exercise and difficulty with prolonged standing and walking long distances.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.  See, e.g., May 2015 Letter (noting that his low back disability is productive of severe pain, impairment of mobility, excess fatigability, weakness, and frequent flare ups that require him to rest after short periods of minimal exertion; and stating that he has been prescribed pain medication and muscle relaxers for his condition).  In this regard, although VA is required to apply 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion, where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion (i.e., 40 percent under the General Rating Formula) and a higher rating requires ankylosis, these regulations are not for application.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).  

Accordingly, while the Board sympathizes with the Veteran's asserted difficulties, a higher rating based on pain or additional functional limitation is simply not warranted.  Moreover, to the extent these manifestations have been present, they have been taken into consideration by the 40 percent evaluation assigned based on the clinical findings and the Veteran's credible lay assertions of severe symptomatology.  In this regard, "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  Furthermore, as noted, the rating criteria take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information). 

Therefore, based on the foregoing, the Board finds that a rating in excess of 40 percent is not warranted under the General Rating Formula, at any point during the appellate period.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, DCs 5235-5242; Mitchell, 25 Vet. App. at 42-43; DeLuca, 8 Vet. App. at 206-07.  

The General Rating Formula also provides that neurologic abnormalities associated with disabilities of the spine are to be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  Here, as noted above, the Veteran is currently service-connected for radiculopathy of the left and right lower extremities as secondary to the service-connected low back disability, the current ratings and effective dates of which are the subject of a pending appeal.  Accordingly, these issues will not be addressed in the instant decision.  Additionally, besides radiculopathy of the bilateral lower extremities, there is no evidence of any additional neurologic abnormalities or findings related to the service-connected low back disability.  See, e.g., November 2009 VA Examination Report; January 2011 VA Examination Report; October 2013 VA Examination Report.  Accordingly, the medical evidence tends to show there is no additional objective neurologic abnormality, including evidence of bowel and/or bladder impairment, associated with the Veteran's service-connected lumbosacral strain and, therefore, a separate rating is not warranted.

Disabilities affecting the spine may also be rated on the basis of incapacitating episodes, depending upon which method, incapacitation or limitation of motion, results in a higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Note (6).  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS code), 60 percent rating is warranted if the total duration is at least six weeks.  See 38 C.F.R. § 4.71a (DC 5243).  See also Note(1) in 38 C.F.R. § 4.71a, DC 5243 (defining an incapacitating episode as a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician).  Here, although the medical evidence of record reflects that the Veteran has IVDS, there is no evidence suggesting that he experienced any suffers from periods of acute signs and symptoms due to the IVDS requiring bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a.  See also November 2009 VA Examination Report (diagnosing lumbar spine degenerative disc disease); January 2011 VA Examination Report (diagnosing lumbosacral disc disease at L4-L5 and L5-S1); October 2013 VA examination Report.  Moreover, the Veteran has not stated that he has been prescribed bed rest by a physician for his lumbar spine disability at any point during the pendency of this claim.  See 38 C.F.R. § 4.71a, DC 5243.  Accordingly, a higher 60 percent schedular rating under the IVDS code is not warranted at any time during the period on appeal.


The Board has also considered whether a higher or separate rating is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5003, for degenerative arthritis.  In this regard, although the VA examination reports fail to demonstrate spinal arthritis, the Veteran submitted a private radiology report reflecting "quite a bit of arthritis."  See August 2014 Report from Renown Medical Group (reflecting an impression of "[v]ery prominent degenerative spurring and disc space narrowing L4-S1" and noting that the "[f]acet joints also appear narrowed at the lumbosacral junction" and that "[b]oth sacroiliac joints are slightly narrowed").  Under Diagnostic Code 5003, degenerative arthritis, when substantiated by x-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups. 

A higher rating is not available under DC 5003, as the Veteran's low back disability is already rated as 40-percent disabling, which is greater than the highest evaluation available under DC 5003.  Moreover, a separate rating under DC 5003 cannot be assigned, as this would result in compensating the Veteran twice for manifestations of the same disability under various diagnoses, in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14.  The Board also notes in the alternative that by its express terms, a rating is warranted for arthritis under DC 5003 only when limitation of motion is absent or not compensable under an appropriate diagnostic code, which is not the case here.  Therefore, a separate or higher rating is not available under 38 C.F.R. § 4.71a, Diagnostic Code 5003.

In summary, an increased rating of 40 percent is warranted for the period prior to January 4, 2011 under the General Rating Formula.  See 38 C.F.R. § 4.71a, DCs 5235-5242.  However, the preponderance of the evidence weighs against assignment of a rating in excess of 40 percent for the Veteran's lumbar spine disability at any point during the pendency of the appeal.  Accordingly, the benefit-of-the-doubt rule does not apply, and a rating greater than 40 percent for the low back disability from January 4, 2011, forward, must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 

IV.  Extraschedular Consideration

With regard to extraschedular consideration, there is no evidence that the Veteran's low back disability is manifested by signs, symptoms, or functional impairment so exceptional or unusual as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The symptoms and functional impairment caused by his right knee disorders, including painful limited motion, weakness, excess fatigability, and difficulty with prolonged standing and walking long distances, are adequately contemplated by, and indeed directly addressed by, sections 4.40, 4.45, and 4.59 of the regulations, as well as by the schedular criteria set forth in the General Rating Formula, 38 C.F.R. § 4.71a, DCs 5235-5242, which compensate for pain, weakness, incoordination, fatigability, and functional limitations, including during flare-ups.  There is no indication that the symptoms and clinical findings pertaining to his lumbar spine are otherwise exceptional or unusual for this type of disability or that the symptoms are not adequately compensated by the ratings already assigned, as discussed above.  Thus, a comparison of the Veteran's lumbar spine disorder with the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Accordingly, the first step of the inquiry is not satisfied.  Thus, consideration of related factors under the second step of the inquiry is not warranted.  See Thun, 22 Vet. App. at 118-19.


Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1364-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Therefore, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Accordingly, the Board finds that the schedular rating criteria adequately address his disabilities, and referral for extraschedular consideration is not warranted.  Id.  

ORDER

Entitlement to a rating of 40 percent, but no higher, for the lumbar spine disability for the period prior to January 4, 2011, is granted, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to a rating for the lumbar spine disability in excess of 40 percent as of January 4, 2011 is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


